Citation Nr: 9935280	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-15 760A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1968 to 
November 1970.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the St. Louis, Missouri RO, which increased his 
evaluation for diabetes mellitus from 20 to 40 percent.  The 
veteran submitted a notice of disagreement in August 1998.  A 
statement of the case was issued in August 1998, and the 
veteran submitted a substantive appeal in October 1998.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's diabetes mellitus requires insulin, 
restricted diet, and regulation of activities, but does not 
cause episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice a 
month visits to a diabetic care provider, plus complications 
that would not be compensable if separately rated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from January 1968 to November 1970.

The veteran was diagnosed at a private hospital in August 
1971 with possible diabetes mellitus after he had reported 
episodes of dizziness.  After his transfer to a VA hospital, 
an examiner stated that hypoglycemia probably caused the 
dizziness.  The VA examiner definitively diagnosed the 
veteran with diabetes mellitus at that time.

Outpatient treatment records dated September 1971 to January 
1972 suggest that the veteran's diet was regulated and he was 
instructed to eat sweets and sugar during the onset of 
hypoglycemic episodes.  The examiner reported that the 
veteran was "doing well" and described him as "mildly 
diabetic."

The veteran reported on a September 1976 VA examination 
narrative that he sometimes felt light headed and shaky 
because of either diabetes mellitus or nervous tension.  The 
portion of the report completed by the VA examiner did not 
mention the veteran's diabetes mellitus.  However, a VA 
medical examination report dated September 1978 indicates 
that the veteran's diabetes mellitus was being treated with 
diet alone (2500 calories), and that his progress was 
"good" at that time.

During a December 1994 VA examination, the veteran denied 
having been hospitalized for diabetic ketoacidosis or any 
other diabetic-related problems since his first diagnosis of 
diabetes mellitus.  He also reported that he was not on a 
strict diabetic diet, but that he was monitoring his sugar 
intake.  He did not have loss of weight, anal pruritus, 
vascular deficiency, visual disturbances, and he did not take 
insulin for his diabetes mellitus at that time.

VA outpatient treatment records from January 1997 to August 
1997 indicate that in January 1997 the veteran stated that he 
was watching his diet.  A physician reported in June 1997 
that the veteran had been taking insulin since May 1997.  
According to the physician, the veteran was "feeling better 
now that he [was] on insulin and his blood sugars [were] in 
good shape."  In August 1997, the veteran complained of 
episodes of hypoglycemia and he stated he was fasting before 
lunch and bedtime.  

The veteran filed a claim for entitlement to an increase in 
his evaluation for diabetes mellitus in June 1997.  During a 
September 1997 VA examination, he reported that he had 
developed a need for insulin, and that prior to his insulin 
use, he had been having hypoglycemic reactions about twice a 
week, usually around noon-time.  However, the veteran did not 
report that he had been hospitalized as a result of these 
reactions, and there is no record of any hospitalizations, 
either before or after his use of insulin.  Moreover, the VA 
examiner reported that the veteran had not had a ketoacidosis 
or hypoglycemic reactions since he had begun taking insulin.  
The diagnosis was well controlled insulin dependent diabetes.

VA outpatient care records from January 1998 to August 1998 
concern alcohol and drug treatment and do not identify any 
problems from diabetes mellitus.  The veteran reported that 
he was a diabetic and took medication.


Analysis

The veteran contends that the evaluation assigned for his 
diabetes mellitus should be increased to reflect more 
accurately the severity of his symptomatology.  As a 
preliminary matter, the veteran's claim is well grounded 
because it alleges an increase in severity of the service-
connected disability.  See Caffrey v. Brown, 6 Vet.App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of this appeal, and that the RO has fulfilled its duty to 
assist the veteran in developing the facts pertinent to his 
claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.

The veteran was granted service connection for diabetes 
mellitus in December 1971 and he is currently rated at 40 
percent under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  
DC 7913 provides a 40 percent rating for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.  A 60 percent rating requires insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.

In this case, the veteran's symptomatology appropriately 
reflects a 40 percent evaluation because he uses insulin, 
follows a restricted diet, and must regulate his activities.  
The record does not contain medical evidence that the veteran 
has suffered from ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year.  As stated 
above, the veteran reported during his September 1997 VA 
examination that he had twice weekly hypoglycemic reactions, 
but he did not indicate that these reactions necessitated 
hospitalizations.  Moreover, the examiner specifically stated 
that the veteran had not suffered from hypoglycemic 
reactions, even reactions not requiring hospitalizations, 
since he had began using insulin and there was no decrease in 
activity that would be attributed to his diabetes.  No other 
medical records associated with the claims folder reflect 
that the veteran has been hospitalized as the result of a 
hypoglycemic reaction or required visits to a diabetic care 
provider as the result of episodes of ketoacidosis or 
hypoglycemic reactions.

Although VA outpatient treatment reports from January 1997 to 
August 1997 make reference to the veteran's diabetes 
mellitus, among other conditions for which the veteran was 
seeking counseling or treatment, these reports do not 
constitute medical evidence that twice a month visits to a 
diabetic care provider were required or  there were 
complications that would not be compensable if separately 
rated.  In fact, the examiner's comment in June 1997, that 
the veteran was feeling better since he had started taking 
insulin, is evidence of an improvement in the veteran's 
condition.  In light of VA medical examinations in September 
1997, outpatient treatment reports dated January 1997 to 
August 1997, and all other evidence associated with the 
claims file, the Board finds an evaluation of 40 percent more 
appropriately reflects the veteran's current symptomatology.  
The Board concludes that a preponderance of the evidence is 
against the veteran's claim for an increased rating.  
Accordingly, the Board denies the claim of entitlement to an 
increased evaluation for diabetes mellitus.


ORDER

An evaluation in excess of 40 percent for diabetes mellitus 
is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

